      Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 1 of 7 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund;              )
 Midwest Operating Engineers Pension Trust Fund;        )
 Midwest     Operating    Engineers    Retirement       )
 Enhancement Fund; Operating Engineers Local 150        )
 Apprenticeship Fund; Local 150 IUOE Vacation           )
 Savings Plan; Construction Industry Research and       )    CIVIL ACTION
 Service Trust Fund; and International Union of         )
 Operating Engineers, Local 150, AFL-CIO,               )    NO. 19-CV-1413
                                                        )
                                          Plaintiffs,   )
                                                        )
                v.                                      )
                                                        )
                                                        )
 Garces Contractors LLC, an Illinois Limited
                                                        )
 Liability Company,
                                                        )
                                         Defendant.     )

                                       COMPLAINT

       Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150 IUOE

Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund (collectively

“the Funds”); Construction Industry Research and Service Trust Fund (“CRF”); and International

Union of Operating Engineers, Local 150, AFL-CIO (hereafter, “Local 150” or “the Union”);

bring this action to collect contributions and dues from Defendant, Garces Contractors LLC

(“Garces”).

              COUNT I. SUIT FOR DELINQUENT CONTRIBUTIONS

                                Facts Common to All Counts

       1.     The Union is an employee organization under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a labor organization under the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).
       Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 2 of 7 PageID #:2



       2.      Defendant Garces Contractors LLC (“Garces”) is an “Employer” within the

meaning of ERISA, 29 U.S.C. § 1002(5) and an “Employer” within the meaning of the LMRA, 29

U.S.C. § 152(2). It is a limited liability company with its principal office in Chicago, Illinois.

       3.      On June 1, 2010, the Company through its authorized agent Elda Mannion signed

a Memorandum of Agreement with the Union (Exhibit A) that adopted the terms of a collective

bargaining agreement (“CBA”) with the Mid-America Regional Bargaining Association known as

the Illinois Building Agreement (excerpts of the agreement attached as Exhibit B).

       4.      On June 1, 2010, the Company through its authorized agent Elda Mannion signed

a Memorandum of Agreement with the Union (Exhibit C) that adopted the terms of a collective

bargaining agreement known as the Excavators, Inc. Heavy and Highway and Underground

Agreement (excerpts of the agreement attached as Exhibit D).

       5.      The CBA and the Agreements and Declarations of Trust incorporated therein

require Garces to make fringe benefit contributions to the Funds. The Funds are “employee

welfare benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1132(e)(2).

       6.      The CBA and Trust Agreements specifically require Garces to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany
               these reports with payment of contributions based on an hourly rate
               identified in the CBA;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in pursuit of an audit where a delinquency in the
               reporting or submission of contributions is identified;

                                                  2
       Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 3 of 7 PageID #:3




       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       7.      The CBA also requires Garces to make contributions to CRF. CRF is a labor

management cooperative committee as that term is defined under Section 302(c)(9) of the LMRA,

29 U.S.C. § 186 (c)(9). The CBA places the same obligations on Garces with respect to CRF as it

does the Funds.

       8.      The CBA further requires Garces to deduct administrative dues from employees’

wages and remit those dues to the Union on a monthly basis utilizing a form remittance report.

Where Garces does not do so, the Union is entitled to liquidated damages, attorneys’ fees and any

other cost of collection.

       9.      Garces has become delinquent in the submission of contributions due the Funds

and CRF, and dues to the Union. As a result of this delinquency, it owes the Funds and CRF

contributions, liquidated damages, and interest, and dues and liquidated damages to the Union.

                                    Jurisdiction and Venue

       10.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C. §§ 1132,

1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       11.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are administered in Cook County, Illinois.

                                   Allegations of Violations

       12.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained




                                               3
      Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 4 of 7 PageID #:4



agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       13.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. ERISA also permits the Funds to seek an

injunction that requires submission of outstanding reports so that the Funds may determine whether

additional sums are due to the Funds. Alternatively, the Funds may seek an audit to establish

whether such sums are due, and/or estimate the amounts due.

       14.     Garces has violated ERISA and breached the CBA and the Trust Agreements

because it has failed to timely submit its contributions to the Funds and refused to pay liquidated

damages and interest that has accrued.

       15.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by Garces, there is a total of $39,376.55 known to be due the

Funds from Garces, before the assessment of fees and costs, and subject to the possibility that

additional contributions, liquidated damages, and interest will become due while this lawsuit is

pending.

       16.     By letter dated February 15, 2019, counsel for the Funds informed Garces of its

obligation to the Funds (Exhibit E), however Garces has failed and refused to comply.

       WHEREFORE, the Funds respectfully request that the Court:

       A.      Enter judgment in favor of the Funds and against Garces for all unpaid
               contributions as identified in Garces’ contribution reports;

       B.      Enjoin Garces to perform specifically its obligations to the Funds, including
               submission of the required reports and contributions due thereon to the
               Funds in a timely fashion as required by the plans and by ERISA;




                                                 4
       Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 5 of 7 PageID #:5



        C.      Enjoin Garces at the Funds’ option to submit to an audit of its payroll books
                and records in order to determine whether Garces owes additional sums to
                the Funds, and pay the costs of such an audit; or alternatively at the Funds’
                option require Garces to pay any contributions reasonably estimated to be
                due by the Funds for the period when Garces failed and refused to timely
                submit contribution reports;

        D.      Enter judgment against Garces and in favor of the Funds for liquidated
                damages, interest, attorneys’ fees and costs associated with all delinquent
                contributions;

        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at Garces’ cost.

               COUNT II. SUIT TO COLLECT CRF CONTRIBUTIONS

        1-9.    CRF re-alleges and incorporates herein by reference paragraphs 1 through 9 of

Count I as if fully stated herein.

                                     Jurisdiction and Venue

        9.      This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331.

        10.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court has

jurisdiction over the parties, and CRF’s principal office is located within the geographic

jurisdiction of this Court.

                                     Allegations of Violations

        11.     Garces has failed to make timely payment of all contributions acknowledged to be

due according to Garces’ own contribution reports and the CBA, and Garces has failed to pay

interest and liquidated damages required by the CBA. Accordingly, Garces is in breach of its

obligations to the CRF under the CBA.

        12.     That upon careful review of all records maintained by CRF, and after application

of any and all partial payments made by Garces, there is a total of $1,141.16 known to be due to



                                                  5
       Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 6 of 7 PageID #:6



CRF from Garces subject to the possibility that additional contributions and liquidated damages

will become due while this lawsuit is pending.

        13.     By letter dated February 15, 2019, counsel for CRF informed Garces of its

obligation to CRF (Exhibit E), however Garces has failed and refused to comply.

        WHEREFORE, CRF respectfully requests that the Court:

        A.      Enter judgment in favor of CRF and against Garces for all unpaid
                contributions, liquidated damages, interest, CRF’s reasonable attorneys’
                fees and costs, as required by the CBA;

        B.      Enjoin Garces to perform specifically its obligations to CRF including
                timely submission of reports and contributions as required by the plans and
                the CBA;

        D.      Award CRF such further relief as may be deemed just and equitable by the
                Court, all at Garces’ cost.

                    COUNT III. SUIT TO COLLECT UNION DUES

        1-9.    The Union re-alleges and incorporates herein by reference paragraphs 1 through 9

of Count I as if fully stated herein.

                                        Jurisdiction and Venue

        10.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185.

        11.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court has

jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court.

                                        Allegations of Violations

        12.     Garces has failed to make timely payment of all dues acknowledged to be due

according to Garces’ own reports and the collective bargaining agreement. Garces is required to




                                                   6
       Case: 1:19-cv-01413 Document #: 1 Filed: 02/27/19 Page 7 of 7 PageID #:7



pay liquidated damages by the CBA. Accordingly, Garces is in breach of its obligations to the

Union under the CBA.

       13.     That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by Garces, there is a total of $969.59 known to

be due to the Union from Garces before the assessment of fees and costs subject to the possibility

that additional contributions and liquidated damages will become due while this lawsuit is pending.

       14.     By letter dated February 15, 2019, counsel for the Union informed Garces of its

obligation to the Union (Exhibit E), however Garces has failed and refused to comply.

       WHEREFORE, the Union respectfully requests that the Court:

       A.      Enter judgment in favor of the Union and against Garces for all unpaid dues,
               liquidated damages, the Unions reasonable attorneys’ fees and costs,
               including any amounts estimated to be due because Garces failed to submit
               all dues payments required by the CBA;

       B.      Enjoin Garces to perform specifically its obligations to the Union including
               timely submission of reports and contributions as required by the plans and
               the CBA;

       D.      Award the Union such further relief as may be deemed just and equitable
               by the Court, all at Garces’ cost.


Dated: February 27, 2019                            Respectfully submitted,

                                               By: s/ Brad H. Russell
                                                  One of the Attorneys for the Plaintiffs

Attorneys for Local 150:                            Attorney for the Funds and CRF:

Dale D. Pierson (dpierson@local150.org)             Dale D. Pierson (dpierson@local150.org)
Brad H. Russell (brussell@local150.org)             Brad H. Russell (brussell@local150.org)
Local 150 Legal Dept.                               Institute for Worker Welfare, P.C.
6140 Joliet Road                                    6140 Joliet Road
Countryside, IL 60525                               Countryside, IL 60525
Ph: (708) 579-6663                                  Ph: (708) 579-6669
Fx: (708) 588-1647                                  Fx: (708) 588-1647



                                                7
